 




EXHIBIT 10.15

PURCHASE ORDER PURCHASE AGREEMENT




THIS PURCHASE ORDER PURCHASE AGREEMENT (“Agreement”) is made and entered into
this ___h day of __________, 2016 by and between _______________________, a( )
_____________________, with its place of business located at
__________________________________ (“Purchaser”) and PayMeOn Brands, Inc., a
Florida corporation with its place of business located at 2599 North Federal
Highway, Fort Lauderdale, Fl 33305 (“Client”)

WITNESSETH:

WHEREAS, Client desires to obtain funds for operation of its business through
the sale of Purchase Orders acceptable to Purchaser; and

WHEREAS, Purchaser is willing to purchase Accepted Purchase Orders, as that term
is defined hereinafter, from Client according to the terms set forth in this
Agreement.

NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

1. Sale of Purchase Orders; Maximum Facility Amount. Client shall from time to
time, at Client’s option, sell, transfer and assign all of its right, title and
interest in and to Accepted Purchase Orders to Purchaser, together with all
inventory described therein (if any) and monies due or which may become due upon
such Accepted Purchase Orders (as defined below). Accepted Purchase Orders shall
be identified by separate and subsequent written assignments on a form to be
provided to Client by Purchaser, however, in the absence of such separate
written assignment, this Agreement shall be deemed to evidence the assignment of
such Accepted Purchase Orders sold.

The initial maximum facility amount shall be up to Fifty Thousand and No/100
Dollars ($50,000.00) (“Maximum Facility Amount”). In this regard, Purchaser
shall not be obligated to advance, employ and/or fund more than the Maximum
Facility Amount at any given time during the term of this Agreement in
connection with any Accepted Purchase Orders.

2. Approval. Client shall submit Accepted Purchase Orders to Purchaser for
approval, which approval may be denied by Purchaser in its sole discretion, with
or without cause.

3. Purchase Price. Purchaser agrees to purchase Accepted Purchase Orders from
Client at a price to be mutually agreed upon (the “Purchase Price”), and
detailed on SCHEDULE A.  Upon receipt of the Purchase Price, Client agrees to
immediately forward any required amounts due for inventory to supplier, such
amount to be sufficient to ensure that supplier will deliver goods. The
acceptance and the providing of the Purchase Price by Purchaser will result in
the creation of Accepted Purchase Orders. In connection with Purchaser’ approval
process for all orders from domestic suppliers which require that Client make a
cash payment to the supplier prior to shipment of the goods which are the
subject of the Purchase Order, Client shall provide to Purchaser a letter
agreement from each supplier of the goods which will include an unconditional
irrevocable agreement by the supplier to ship the goods in accordance with the
instructions of Purchaser, including, a date before which the goods must be
shipped, and an agreement from the supplier that they will ship the goods which
are the subject of the Purchase Order regardless of who the end user is, and
without any setoffs, counterclaims, or any other claims against Client.

4. Submission of Purchase Orders. When submitting Purchase Orders for possible
purchase by Purchaser, Client shall forward to Purchaser the original and one
copy of each such Purchase Order, and such other documents in a form
satisfactory to Purchaser as may be required by Purchaser. All information
contained on Purchase Orders shall be verified by Purchaser to ensure, to
Purchaser’s satisfaction, that the information contained in each respective
Purchase Order is reasonable and feasible





--------------------------------------------------------------------------------

 




(in terms of manufacturing capability, price, and delivery date). Under no
circumstances will Purchaser be facilitating the purchase of inventory by the
Client which is not immediately being sold by Client under the terms of a
Purchase Order.

5. Accepted Purchase Orders; Quality Inspection; Warehousing. Purchaser shall
advise Client, in writing, of its acceptance (an “Accepted Purchase Order”) or
rejection of a submitted complete Purchase Order (with all necessary
attachments) within two (2) business days following receipt of the items set out
in the preceding paragraph. Purchaser may arrange, in Purchaser’ sole and
absolute discretion, for an independent pre-shipment quality inspection of the
goods before Client ships them to the customer/end-buyer.

6. Recourse. Purchaser shall be entitled to immediate and full recourse against
and repayment by Client and to demand payment with respect to any Accepted
Purchase Orders for the full Purchase Price, if one of the following events
occurs:

a. An Accepted Purchase Order is not filled and invoiced to a customer within
forty-five (45) days following payment of the Purchase Price regardless of the
reason.

b. A credit problem, as defined as a customer’s inability to pay debts as they
become due because of insolvency, the filing of a voluntary petition in
bankruptcy, the termination of business and the like, regardless of the validity
of any such problem.

c. A credit dispute, as defined as a claim by any customer against Client, of
any kind whatsoever that reduces the amount collectable from customer, arising
from any kind of disagreement between customer and Client, valid or invalid, at
any time, both before and/or after signing of this Agreement, regardless of the
validity of any such dispute.

d. Client breaches any warranty, representation or promise in this Agreement, or
when any representation or warranty made by Client is deemed to be untrue in
Purchaser’ sole but reasonable discretion.

e. Client contributes to or aggravates in any manner the credit problems of a
customer.

f. A customer alleges a claim of loss or offset of any kind against Client or
Purchaser, regardless of the validity of any such claim or offset.

g. An incorrect, mistaken and/or erroneous Purchase Order is submitted by Client
to Purchaser.

h. Any circumstance arises which, in Purchaser’ commercially reasonable
judgment, may delay, prevent or threaten to delay or prevent payment of the
Account or Invoice(s) on an Account in full to the Purchaser.

i. Any fraudulent act committed by Client or a Customer.

j. Non-payment within forty-five (45) days after purchase of an Accepted
Purchase Order to Purchaser of the Purchase Price, Fees and all other sums due
hereunder with respect to an Accepted Purchase Order, whether by a customer
invoiced for such Accepted Purchase Order or otherwise, regardless of the
reason.

7. Remedies. Within ten (10) business days following Purchaser’ demand for
payment, Client will pay to Purchaser an amount equal to the full Purchase Price
of any Accepted Purchase Order with respect to which any one or more of the
events set forth in paragraph 7 above has occurred, plus all Fees, regardless of
the validity of any such event. If Purchaser does not receive full payment
therefore within the time provided herein, Purchaser shall have, in addition to
all other remedies provided for under this Agreement and by law, the right to:

a. Withdraw from and off-set such amount to any sums, monies or other properties
then or thereafter, in Purchaser’ possession or in transit and any future
Purchase Prices coming due the Client, and to charge-back or sell back the
Accepted Purchase Order to the Client.





--------------------------------------------------------------------------------

 




b. Notify any Account debtor/customer of Client to make payments directly to
Purchaser, irrespective of whether such Account has been purchased by Purchaser.

c. Exercise any and all remedies available to Secured Parties under the Uniform
Commercial Code.

8. Notice of Dispute. Client represents and warrants that upon execution of this
Agreement and at the time Purchaser purchases an Accepted Purchase Order, that
no defense, offset, or counterclaim shall exist with respect to any Accepted
Purchase Order. Client shall provide written notice to Purchaser within
twenty-four (24) hours of Client obtaining any knowledge from any source of any
dispute, disagreement or irregularity of any kind between the Client and a
customer. Purchaser shall have the right, but not the obligation, to settle any
dispute with respect to such Accepted Purchase Order with any customer; however,
any such settlement shall not relieve Client from the responsibility of having
to make full payment on such Accepted Purchase Order.

9. Payments Received by Client. Client warrants and represents that at the time
Purchaser purchases an Accepted Purchase Order, no payment will have been made
by the customer named therein, either to or for the benefit of the Client, with
respect to such Purchase Order. In the event that Client receives a payment that
is the property of Purchaser, Client shall be deemed to have received same, in
trust for Purchaser, and Client shall immediately turn over such payment, in
kind, to Purchaser. In the event that Client receives a payment which is
comprised of moneys belonging partially to Client and partially to Purchaser,
Client shall immediately turn over said payment, in its original form/entirety,
duly endorsed over, to Purchaser, and Purchaser shall, upon clearance by
Purchaser’ bank of the payment instrument, forward a check to Client for
Client’s portion of the payment.

10. Representations and Warranties of Client; Product Warranties. Client hereby
represents and warrants that:

a. Client is a corporation, validly formed, existing in the State of Florida,
and is in good standing under the laws of the State of Florida, and is properly
licensed and authorized to operate its business in any other jurisdiction in
which it conducts business.

b. The execution, delivery, and performance by Client of this Agreement and all
agreements and documents described herein does not constitute a violation of any
law, regulation, judgment, order, contract, charter, by-laws, or other
instrument to which Client is a party or is otherwise bound or subject.

c. Each Purchase Order shall represent an accurate and undisputed statement of
bona fide purchase by a customer for inventory and/or merchandise from Client in
the ordinary course of the Client’s business for a sum certain which will be due
and payable arising out of a bone fide sale, delivery and acceptance of such
merchandise or performance of service by Client to Customer in the ordinary
course of Client’s business, and no person, firm or corporation shall have any
lien on, or claim to, such accounts or to the merchandise described thereon or
any part thereof.

d. Client shall not, under any circumstances, interfere with Purchaser’s rights
under this Agreement in any manner whatsoever.  

e. Client has not and shall not transfer, assign, or pledge any of its Accounts
and Inventory (as such terms are defined in the Uniform Commercial Code) and
shall not grant a security interest therein, to any party other than Purchaser
and Factor

f. Client has not transferred, pledged or granted a security interest in its
assets, or any of them, which Client has not fully disclosed in writing to
Purchaser, dated the date hereof.

g. Client shall maintain its assets in good order and repair and shall maintain
a policy or policies of insurance thereon, with such carriers and in such
amounts and with such deductibles reasonably satisfactory to Purchaser in all
respects. Additionally, Client shall maintain adequate product liability and
cargo insurance, satisfactory to Purchaser in all respects, naming Purchaser as
a loss payee.





--------------------------------------------------------------------------------

 




h. Client shall not sell, assign, pledge or encumber its assets, including
without limitation, its inventory and equipment, or this Agreement or any rights
whatsoever hereunder, without Purchaser’ express written consent and approval.

i. Client will maintain such insurance covering Client’s business and/or the
property of Client’s customers as is customary for businesses similar to the
business of Client and name Purchaser as loss payee of such insurance with
respect to all of Client’s inventory as its interests may appear.

j. Client will notify Purchaser, in writing, prior to any change in the location
of Client’s place(s) of business or the location or relocation of any of its
inventory, or, if Client has or intends to acquire any additional place(s) of
business, or prior to the office or offices where Client’s books and records
concerning accounts are located, or its state of incorporation or organization.

k. Client will immediately notify Purchaser, in writing, of any proposed change
of Client’s name, identity, legal entity, entity structure, use of additional
trade name(s), and/or any proposed change in any of the officers, principals,
partners and/or owners of Client.

l. Client will pay all applicable customs duties, brokers’ fees, shipping fees
and warehouse fees which charged on the inventory which is the subject of the
Purchase Orders, and will, upon request of Purchaser, provide evidence of the
payment of all such items.

m. All goods purchased and sold by Client shall be new, in salable condition,
and be in compliance with all applicable federal, state and local laws, rules
and ordinance.

11. Grant of Security Interest.

a. As a further inducement for Purchaser to enter into this Agreement as
collateral security for any and all obligations now or hereafter owing by Client
to Purchaser, whether direct or indirect, absolute or contingent, Client hereby
gives and grants to Purchaser, as collateral security for the payment or
repayment and performance of any and all obligations now or hereafter owing by
Client to Purchaser, whether direct or indirect, absolute or contingent, a first
lien security interest in all of Client’s Accounts created as a result of
Purchase Orders financed or purchased by Purchaser hereunder and all inventory
(as such terms are defined in the Florida Uniform Commercial Code) and any and
all products and/or proceeds of the foregoing and all insurance policies and
proceeds covering and all records pertaining to the foregoing (collectively the
“Collateral”), to be and remain effective during any time when any indebtedness
or obligation whatsoever exists by Client to Purchaser.

b. Client does hereby authorize Purchaser to file such UCC-l Financing
Statement(s) as Purchaser shall require, including, without limitation, UCC-1
financing statements that describe the collateral as all assets of the Client,
now existing and hereafter arising, wherever located, or similar language.

12. Power of Attorney. In order to facilitate performance of this Agreement,
Client irrevocably appoints Purchaser, or any person(s) designated by Purchaser,
as its attorney in fact, which said appointment is coupled with an interest and
shall remain in full force and effect until all Purchase Prices of Purchase
Orders sold to Purchaser have been paid in full and all obligations of Client to
Purchaser have been fully satisfied and discharged, with full power to;

a. Strike or cover Client’s address on all invoices and statements of Account
mailed or to be mailed to Customers and to substitute thereon the designated
address.

b. Receive and open all mail addressed to Client, or to Client’s trade name at
Purchaser’ address and the designated address.

c. Endorse the name of Client or Client’s trade name on any checks or other
evidences of payment that come into Purchaser’ possession on accounts receivable
of Client owing to Purchaser by Client or on which Purchaser holds a security
interest and on any invoices or other documents relating to any of such





--------------------------------------------------------------------------------

 




Accepted Purchase Orders and deposit same into any account of Purchaser, or such
other account as Purchaser shall choose.

d. Set up a doing business as (d/b/a) with a name similar to Client’s and open
bank accounts under such name.

e. Execute on behalf of Client UCC-l and/or UCC-3 Financing Statement(s) and/or
any notices or other documents necessary or desirable to carry out the purpose
and intent of this Agreement, and to do any and all things reasonably necessary
and proper to carry out the purpose and intent of this Agreement.  

f. Instruct the United States Postal Service to redirect all mail addressed to
Client, or to Client’s trade name to Purchaser’ address.

g. Endorse and deal with any bills of lading covering any inventory.

During the term of this Agreement, Purchaser shall be permitted to perform, in
Purchaser’ sole and absolute discretion, field examinations at the offices of
the Client. Said examinations shall be conducted upon reasonable notice and at
reasonable times.  

13. Default. Any one or more of the following shall represent a default (“Event
of Default”) under this Agreement:

a. The failure of Client to pay any Purchase Price, Fee, or any other
indebtedness to Purchaser when due.

b. The breach by Client of any term, provision, warranty, representation or
promise made hereunder or under any other agreement between Purchaser and
Client.

c. The appointment of a receiver or trustee of all or a substantial portion of
the assets of the Client, the insolvency of Client or the inability of Client to
pay debts as they mature, or an assignment by Client for the benefit of
creditors, or the voluntary or involuntary filing of a petition in bankruptcy
court or a similar proceeding in any court by the Client of Client’s obligations
hereunder.

d. The furnishing at any time to Purchaser of a materially false or inaccurate
document, representation, warranty, or other information, whether financial or
otherwise.

e. The occurrence of any event which permits the acceleration of the maturity of
any indebtedness owing by Client (“Obligor”) to any third party under any
agreement or undertaking.

f. A federal or state tax lien is filed against any of Client’s properties.

g. The Collateral or any portion thereof is taken on execution or other process
of law.

h. Collateral with a book value of $25,000.00 or more, as determined from the
Client's books, is lost, destroyed, stolen, or substantially damaged, and such
loss, destruction, theft, or damage is not covered by insurance, or the
Collateral, or any portion thereof, is voluntarily or involuntarily taken on
execution or other process of law.

i. Commencement of a foreclosure action or proceeding by any third party against
the Collateral.

j. The sale, lease, transfer or other disposition of all or substantially all of
its assets or properties, other than inventory sold in the ordinary course of
business and as necessary to replace obsolete equipment.

14. Remedies. In the Event of a Default, Purchaser shall have the right to do
the following, in addition to any other remedies provided hereunder or by law:

a. Declare any and all indebtedness owing by Client to Purchaser to be
immediately due and payable.





--------------------------------------------------------------------------------

 




b. Enforcing the security interest granted herein.

c. Require Client to assemble the Collateral and the records pertaining to all
Accepted Purchase Orders and/or Inventory and produce them to Purchaser at such
time and place as Purchaser designates.

d. Enter the Client’s premises and take possession of the Collateral and of all
records pertaining to the Accepted Purchase Orders and/or any other Collateral.

e. In connection with the assembly and/or disposition of any Collateral, to use
any trademark, trade name, trade style, copyright, patent right or technical
process used or utilized by Clients.

f. Return to Client any surplus realized and hold Client liable for any
deficiency as provided in the Uniform Commercial Code or by state law.

g. Collect post-default damages (in addition to all advances, Purchaser Price(s)
and Fees as well as all other sums due hereunder) equal to three and one-half
percent (3.50%) of the amount demanded by Purchaser for each thirty (30) day
period or portion thereof following Purchaser’ demand for payment until such
demanded sums are paid in full.

h. To collect any and all sums due hereunder or otherwise from Client to
Purchaser, initiate electronic debit entries through the ACH system to Client’s
account or any other deposit account maintained by Client wherever located, and
to initiate as necessary credit entries and other adjustments as to any debit
entries made in error.

15. IT IS THE INTENTION OF THE PARTIES HERETO THAT THE TRANSACTION AS TO ALL
PURCHASE ORDERS, THE TRANSACTIONS CONTEMPLATED HEREBY SHALL CONSTITUTE A TRUE
PURCHASE AND SALE OF PURCHASE ORDERS AND THE UNDERLYING INVENTORY AND ACCOUNTS
AND AS SUCH, THE CLIENT SHALL HAVE NO LEGAL OR EQUITABLE INTEREST IN SUCH
PROPERTY SOLD. NEVERTHELESS, IN THE EVENT ANY PORTION OF THIS TRANSACTION IS
CHARACTERIZED AS A LOAN, THE PARTIES HERETO INTEND TO CONTRACT IN STRICT
COMPLIANCE WITH APPLICABLE USURY LAW FROM TIME TO TIME IN EFFECT. IN FURTHERANCE
THEREOF SUCH PARTIES STIPULATE AND AGREE THAT NONE OF THE TERMS AND PROVISIONS
CONTAINED IN THIS AGREEMENT SHALL EVER BE CONSTRUED TO CREATE A CONTRACT TO PAY,
FOR THE USE, FORBEARANCE OR DETENTION OF MONEY, INTEREST IN EXCESS OF THE
MAXIMUM RATE (AS HEREINAFTER DEFINED) FROM TIME TO TIME IN EFFECT. NEITHER
CLIENT, NOR ANY OTHER PERSON HEREAFTER BECOMING LIABLE FOR THE PAYMENT OF THE
OBLIGATIONS UNDER THIS AGREEMENT, SHALL EVER BE LIABLE FOR ANY OBLIGATION THAT
MAY BE CHARACTERIZED AS UNEARNED INTEREST THEREON OR SHALL EVER BE REQUIRED TO
PAY ANY OBLIGATION THAT MAY BE CHARACTERIZED AS INTEREST THEREON IN EXCESS OF
THE MAXIMUM AMOUNT THAT MAY BE LAWFULLY CHARGED UNDER APPLICABLE LAW FROM TIME
TO TIME IN EFFECT, AND THE PROVISIONS OF THIS SECTION SHALL CONTROL OVER ALL
OTHER PROVISIONS OF THIS AGREEMENT WHICH MAY BE IN CONFLICT THEREWITH. IF ANY
INDEBTEDNESS OR OBLIGATION OWED BY CLIENT HEREUNDER IS DETERMINED TO BE IN
EXCESS OF THE LEGAL MAXIMUM, OR PURCHASER SHALL OTHERWISE COLLECT MONEYS WHICH
ARE DETERMINED TO CONSTITUTE INTEREST WHICH WOULD OTHERWISE INCREASE THE
INTEREST ON ALL OR ANY PART OF SUCH OBLIGATIONS TO AN AMOUNT IN EXCESS OF THAT
PERMITTED TO BE CHARGED BY APPLICABLE LAW THEN IN EFFECT, THEN ALL SUCH SUMS
DETERMINED TO CONSTITUTE INTEREST IN EXCESS OF SUCH LEGAL LIMIT SHALL, WITHOUT
PENALTY, BE PROMPTLY APPLIED TO REDUCE THE THEN OUTSTANDING OBLIGATIONS OR, AT
PURCHASER' OPTION, RETURNED TO CLIENT OR THE OTHER PAYOR THEREOF UPON SUCH
DETERMINATION. IF AT ANY TIME THE RATE AT WHICH INTEREST IS PAYABLE HEREUNDER
EXCEEDS THE MAXIMUM RATE, THE AMOUNT OUTSTANDING HEREUNDER SHALL CEASE BEARING
INTEREST UNTIL SUCH TIME AS THE TOTAL AMOUNT OF INTEREST ACCRUED HEREUNDER
EQUALS (BUT DOES NOT EXCEED) THE MAXIMUM RATE APPLICABLE HERETO. AS USED IN THIS
SECTION, THE TERM "APPLICABLE LAW" MEANS THE LAWS OF THE STATE OF FLORIDA OR, IF
DIFFERENT, THE LAWS OF THE STATE OR TERRITORY IN WHICH THE CLIENT RESIDES,
WHICHEVER LAW





--------------------------------------------------------------------------------

 




ALLOWS THE GREATER RATE OF INTEREST, AS SUCH LAWS NOW EXIST OR MAY BE CHANGED OR
AMENDED OR COME INTO EFFECT IN THE FUTURE AND THE TERM "MAXIMUM RATE" MEANS THE
MAXIMUM NONUSURIOUS RATE OF INTEREST THAT PURCHASER IS PERMITTED UNDER
APPLICABLE LAW TO CONTRACT FOR, TAKE, CHARGE OR RECEIVE WITH RESPECT TO THE
OBLIGATIONS.

16. Termination. Client hereby agrees that for a period of twelve (12) months it
may only sell its Purchase Orders to Purchaser under the terms and conditions of
this Agreement, should it decide to sell any such Purchase Orders (the “Term”).
Thereafter, this Agreement shall renew for additional twelve (12) month periods
unless either Client or Purchaser terminates the relationship by providing the
other with thirty (30) days prior written notice; provided, however, that no
such termination shall terminate or otherwise affect Client’s obligations
hereunder incurred or accrued prior to such termination. Following any
termination, Client shall remain fully liable to Purchaser for any Purchase
Orders purchased before such termination, and Purchaser will continue to hold a
security interest in the Collateral until all existing indebtedness of Client to
Purchaser has been indefeasibly satisfied and paid in full, and Client provides
a general release in favor of Purchaser

17. Indemnification. Client does hereby indemnify and hold Purchaser and its
officers, owners, employees, agents, affiliates and subsidiaries harmless
against any and all liability, claims, suits, demands, damages, costs, expenses,
and/or ill-will, including all costs and reasonable attorneys’ fees, brought,
threatened or incurred by or against Purchaser arising out of or from (i)
Purchaser’ collecting or attempting to collect any Account or to liquidate any
Inventory; (ii) the failure of Client to pay withholding taxes due and payable
to any taxing authority; (iii) the Client’s breach of any representation or
warranty or covenant or other undertaking as contained in the Agreement; (iii)
any product liability, including, without limitation, all claims under or with
respect to Client’s product warranties; (iv) any environmental liability; or (v)
any liability for documentary stamp or other taxes that may be assessed on this
Agreement. This indemnification shall survive termination or expiration of this
Agreement.

18. Miscellaneous Provisions.

a. Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein or and in any documents
delivered in connection herewith. No waiver by any party hereto of any right or
remedy shall be effective unless in writing and signed by the party waiving said
right or remedy. A waiver of a right or remedy under this Agreement is not a
waiver of the right or remedy on any subsequent occasion.

b. Notices. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
delivered or mailed, by first class mail, postage prepaid, by recognized
overnight delivery services which provide proof of delivery or by facsimile to
the party at the address set out herein above or to such other address as such
party shall have specified by notice in writing to the other party. Any such
notice shall be deemed to have been received on the date of actual receipt.

c. Sections and Other Readings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretations of this Agreement.

d. Governing Law. This Agreement, and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the laws of the
State of Florida, exclusive of its choice of law rules. THE PARTIES HEREIN WAIVE
TRIAL BY JURY. The parties agree to submit to the personal jurisdiction and
venue of a court of subject matter jurisdiction located in Broward County in the
State of Florida, and, if an action hereon is brought in the Florida Circuit
Court, the parties herein agree to submit to the personal jurisdiction and venue
of a court of subject matter jurisdiction located Broward County, Florida. In
addition to any other relief to which Purchaser may be entitled, Client agrees
to reimburse Purchaser for Purchaser’ reasonable attorney’s fees, court costs,
and all other expenses, whether or not taxable by the court as costs, incurred
in enforcing its rights under this Agreement, including, without limitation, in
enforcing the security interest granted herein and/or preserving the collateral
subject thereto.





--------------------------------------------------------------------------------

 




e. Effective Date. This Agreement shall become effective upon acceptance and
execution hereof by Purchaser’ authorized representative.

f. Reliance by Purchaser/Review of SEC Documents. All representations and
warranties made by Client herein are true and correct and Client acknowledges
and understands that Purchaser has relied thereon in entering into this
Agreement.  Purchaser acknowledges and understands that Client is a wholly-owned
subsidiary of Paymeon, Inc. and that it has reviewed Paymeon, Inc.’s recent past
and current filings with the Securities and Exchange Commission.

 g. Compliance by Client. Client agrees that if requested by Purchaser or
counsel for Purchaser, to fully cooperate and adjust for clerical errors
(including the payment of any amounts due) in this Agreement and in any or all
closing documentation and/or to execute any additional documentation if deemed
necessary or desirable in the reasonable discretion of Purchaser for any reason
or purpose whatsoever in order to ensure Purchaser has a complete and accurately
documented file. Client further agrees and covenants to cooperate with Purchaser
in all respects in order to ensure that this Agreement and the other
documentation executed this date will conform and be acceptable to Purchaser in
all respects and in the marketplace in the instance of retention, transfer, sale
or conveyance by Purchaser of its interest in and to said documentation, or to
otherwise comply with Purchaser’ requirements. The provisions of this Section
shall survive termination or expiration of this Agreement

h. Entire Agreement; Severability. This Agreement constitutes the entire
agreement of the parties as to the subject matter set forth herein and may be
amended or modified only by written instrument executed by both parties. In the
event any one or more of the provisions contained in this Agreement is held to
be invalid, illegal or unenforceable in any respect, then such provision shall
be ineffective only to the extent of such prohibition or invalidity, and the
validity, legality, and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

i. Commercial Transaction. CLIENT ACKNOWLEDGES THAT THIS AGREEMENT EVIDENCES A
COMMERCIAL TRANSACTION AND THAT IT COULD, UNDER CERTAIN CIRCUMSTANCES HAVE THE
RIGHT UNDER FLORIDA STATUTES, AS FROM TIME TO TIME AMENDED, SUBJECT TO CERTAIN
LIMITATIONS, TO NOTICE OF AND HEARING ON THE RIGHT OF PURCHASER TO OBTAIN A
PREJUDGMENT REMEDY, SUCH AS ATTACHMENT, GARNISHMENT AND/OR REPLEVIN, UPON
COMMENCING ANY LITIGATION AGAINST CLIENT. NOTWITHSTANDING, CLIENT HEREBY WAIVES
ALL RIGHTS TO NOTICE, JUDICIAL HEARING OR PRIOR COURT ORDER TO WHICH IT MIGHT
OTWERWISE HAVE THE RIGHT UNDER SAID FLORIDA STATUTES AS FROM TIME TO TIME
AMENDED, OR UNDER ANY OTHER STATE OR FEDERAL STATUTE OR CONSTITUTION IN
CONNECTION WITH THE OBTAINING BY PURCHASER OF ANY PREJUDGMENT REMEDY BY REASON
OF THIS PURCHASE ORDER PURCHASE AGREEMENT, OR BY REASON OF CLIENT’S OBLIGATIONS
OR ANY RENEWALS, AMENDMENTS, MODIFICATIONS OR EXTENSIONS OF THE SAME. CLIENT
ALSO WAIVES ANY AND ALL OBJECTION WHICH IT MIGHT OTHERWISE ASSERT, NOW OR IN THE
FUTURE, TO THE EXERCISE OR USE BY PURCHASER OF ANY RIGHT OF SETOFF, REPOSSESSION
OR SELF HELP AS MAY PRESENTLY EXIST UNDER STATUTE OR COMMON LAW.


























--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, this Agreement has been executed by each of the respective
parties hereto and signed by an officer thereunto duly authorized and attested
under the corporate seal of the Secretary of the corporate party hereto, if any,
all on the date and year set out hereinafter.

PURCHASER:

CLIENT:

 

__________________________

PayMeOn Brands, Inc.




Name:____________________________________

Name:_________________________________




Its:_______________________________________

Its:____________________________________




 

 

 

 

 





--------------------------------------------------------------------------------

 




SCHEDULE A



VALUE OF ACCEPTED PURCHASE ORDERS:

$



PURCHASE PRICE OF ACCEPTED PURCHASE ORDERS:

$



